     Case 3:20-cv-01480-BEN-MSB Document 19 Filed 01/04/21 PageID.461 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10    TERA VANCE, an individual,                         Case No.: 3:20-cv-01480-BEN-KSC
11                                      Plaintiff,
                                                         ORDER GRANTING UNOPPOSED
12    v.                                                 MOTION FOR LEAVE TO FILE
13                                                       AMENDED COMPLAINT
      BERKSHIRE HATHAWAY LIFE
14    INSURANCE COMPANY OF
      NEBRASKA, an entity, and KRISTIN
15                                                       [ECF No. 13]
      BARNETT, an individual,
16                                  Defendants.
17
18         This matter comes before the Court on Plaintiff Tera Vance’s (“Plaintiff”) Motion
19   for Leave to Amend to Add a Party Pursuant to Federal Rule of Civil Procedure 15. ECF
20   No. 13. Defendant Berkshire Hathaway Life Insurance Company of Nebraska (“BHLN”)
21   filed a Response to the Motion indicating it did not oppose Plaintiff’s Motion for Leave
22   to Amend, but only as to “those claims that survived the original Motion to Dismiss.”
23   Response, ECF No. 16, 2. Defendant Kirstin Barnett did not file a Response, and
24   Plaintiff did not file any reply. The Motion is now ripe for determination.
25   I.    LEGAL STANDARD
26         Once a responsive pleading is filed, plaintiff can amend a complaint “only with the
27   opposing party’s written consent or the court's leave.” Fed. R. Civ. P. 15(a)(2). “The
28   court should freely give leave when justice so requires.” Id.; see also Morongo Band of

                                                     1
                                                                             3:20-cv-01480-BEN-KSC
     Case 3:20-cv-01480-BEN-MSB Document 19 Filed 01/04/21 PageID.462 Page 2 of 2



 1   Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir.1990) (stating that leave to amend
 2   is to be granted with “extreme liberality”). “The power to grant leave to amend,
 3   however, is entrusted to the discretion of the district court, which determines the
 4   propriety of a motion to amend by ascertaining the presence of any of four factors: bad
 5   faith, undue delay, prejudice to the opposing party, and/or futility.” Serra v. Lappin, 600
 6   F.3d 1191, 1200 (9th Cir. 2010) (quotation marks and citation omitted). Generally,
 7   amendments adding claims are granted more freely than amendments adding parties.
 8   Union Pacific R.R. Co. v. Nevada Power Co., 950 F.2d 1429, 1432 (9th Cir.1991).
 9   II.    ANALYSIS
10          Through her Motion, Plaintiff seeks to add BGH Structured Settlements, Inc.
11   (“BGH”) as a Defendant in this action and amends the factual allegations of her claims
12   that were dismissed without prejudice in the Court’s recent order. Id. at 2, Ex. 1; Order,
13   ECF No. 11. As discussed in that Order, it appears from the Parties’ briefing that BHG
14   (not BHLN) may be the correct Defendant for Plaintiff’s surviving claims. Due to the
15   close relationship that exists between BHLN and BHG in the structured settlement
16   annuity context, the Court is confident BHLN’s representation that “neither BHLN nor
17   BHG will object to BGH being added as a party” may be taken at face value. Response,
18   ECF No. 16, 2. Moreover, the Court does not find any “bad faith, undue delay, prejudice
19   to the opposing party, and/or futility” present in the instant Motion. Serra, 600 F.3d at
20   1200. Accordingly, the Motion is granted.
21   III.   CONCLUSION
22          Plaintiff’s Motion for Leave to Amend to Add a Party Pursuant to Federal Rule of
23   Civil Procedure 15 (ECF No. 13) is GRANTED. Plaintiff shall file her Amended
24   Complaint within fourteen (14) days of this Order.
25          IT IS SO ORDERED.
26     Dated: December 30, 2020
27
28

                                                  2
                                                                              3:20-cv-01480-BEN-KSC
